FILED
                            NOT FOR PUBLICATION                             FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10229

               Plaintiff - Appellee,             D.C. No. 1:12-cr-00041-FMTG

  v.
                                                 MEMORANDUM*
SUNG O. KWON,

               Defendant - Appellant.


                     Appeal from the United States District Court
                               for the District of Guam
                 Frances Tydingco-Gatewood, Chief Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Sung O. Kwon appeals from the 37-month sentence imposed following his

guilty-plea conviction for importation of methamphetamine hydrochloride, in

violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Kwon contends that the district court erred by granting a two-level role

adjustment rather than a three- or four-level adjustment under U.S.S.G. § 3B1.2.

We review for clear error. See United States v. Tankersley, 537 F.3d 1100, 1110

(9th Cir. 2008). The district court did not clearly err because the record reflects

that Kwon was entrusted with a substantial amount of methamphetamine, and he

traveled from the Philippines to Guam on three occasions as a part of the criminal

enterprise. See United States v. Rodriguez-Castro, 641 F.3d 1189, 1193 (9th Cir.

2011).

      AFFIRMED.




                                           2                                    13-10229